DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 11/5/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al (US 2009/0130849).
Lee et al disclose a process of polishing a semiconductor substrate [0014], using a polishing composition comprises an abrasive, water (resemble as the claimed “dispersing medium”; and an amidoxime compound (see abstract;[0041];0190],[0193]); the pH of the composition ranges 5-11) [0043]. Lee et al also disclose the pH of the composition may be in the range of about 2 to about 12 [0065];[0082]; a pH value of the slurry composition in a range of 1-7 [0142].
Lee et al disclose that the amidoxime compound comprises sugar alcohols [0068]; and aforesaid reads on the claimed “tri or more polyvalent hydroxyl compound”.
With regards to claims 2-3, Lee et al’s sugar alcohols inherently disclose the claimed molecular weight of the compound as the sugar alcohols are same as the claimed polyvalent hydroxyl compound.
With regards to claim 5, the silicon based substrate to be polished may comprises silicon nitride, silicon oxide, etc. [0014].

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yoshizaki (US 2016/0108284).
Yoshizaki discloses a polishing process using a polishing composition comprises an abrasive, an organic compound having three or more hydroxy groups [0010]; where the organic compound comprises a sugar alcohol such as sorbitol, sorbitan, a sorbitol glycerin condensate, adonitol, arabitol, xylitol, mannitol, or maltitol; a sugar such as glucose, fructose, mannose, indose, sorbose, gulose, talose, tagatose, galactose, sucrose, lactose, allose, apiose, psicose, altrose, arabinose, ribulose, ribose, deoxyribose, fucose, xylose, xylulose, lyxose, idose, threose, erythrulose, erythrose, cyclodextrin, and so on [0021]; aforesaid teaching anticipate the claimed “tri-or more polyvalent hydroxyl compound”.
Yoshizaki discloses that the polishing composition of the present invention preferably contains water as a dispersion medium or a solvent for dispersing or dissolving abrasive grains [0056].
Yoshizaki discloses that the polishing composition have a lower limit of pH is not particularly limited, but is preferably 1 or more, more preferably 2 or more; and upper limit of the pH is preferably 12 or less, more preferably 11 or less [0108],[0109].
With regards to claims 2-3, Yoshizaki’s sugar alcohols inherently disclose the claimed molecular weight of the compound as the sugar alcohols are same as the claimed polyvalent hydroxyl compound.
With regards to claim 5, Yoshizaki discloses that an object to be polished may be silicon-containing material such as TEOS (tetraethoxysilane) or SiN (silicon nitride) [0018].
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713